Order, Supreme Court, Bronx County (Jerry Crispino, J.), entered August 12, 1996, which in a proceeding brought pursuant to CPLR article 78 seeking, inter alia, to annul respondent’s determination imposing certain emergency repair charges, granted respondents’ cross motion to dismiss the petition as time-barred, unanimously affirmed, without costs.
The court properly dismissed this article 78 proceeding as time-barred. Petitioner was notified, at the very latest, of the administrative determination by the letters dated August 24 and September 28, 1995, and this matter was not instituted until on or about February 6, 1996, thereby exceeding the four-month Statute of Limitations (CPLR 217). Neither these letters nor subsequent letters from respondents to petitioner created any ambiguity as to finality (see, Matter of 80 E. 116th St. Corp. v City of N. Y. Dept. of Hous. Preservation & Dev., 245 AD2d 107). We have considered petitioner’s remaining arguments and find them to be without merit. Concur—Sullivan, J. P., Ellerin, Tom and Andrias, JJ.